REED, Judge.
Lawson Smith filed a claim for workmen’s compensation benefits against his employer, Pittsburg-Midway Coal Company. The board found that he had been in*118jured in a work-connected accident, but that he had sustained no occupational disability. He was awarded only his medical expenses. Smith appealed to the circuit court. The circuit court sustained the board’s decision. Smith then appealed to this court. We affirm the judgment of the circuit court.
The claimant, a 59-year-old coal miner, testified that while he was working as a mechanic in an underground mine he struck his head on a board affixed to the ceiling of the mine. He said that he was not able to work thereafter.
The medical evidence established that claimant suffered from arthritis prior to his accident and that he suffered from arthritis after he bumped his head. Dr. John Love, an orthopedic surgeon, stated that in his opinion the head bumping incident caused no permanent disability. Dr. Wallas Bell, a general practitioner, testified that claimant was physically and emotionally unable to go into the coal mines after his accident. Dr. Bell said that his “impression” at the time he discharged claimant from treatment was that traumatic neurosis was responsible for the disability which the physician believed existed. Dr. George Ainsworth stated that he found Smith suffered a 15 per cent disability from an orthopedic standpoint caused by arthritis. Dr. C. W. Van Hooser, an internist, stated that he was unable to find anything that would permit him to express an opinion that the accident precipitated any permanent injury.
The claimant’s brief states that the evidence is so convincingly clear that no conclusion could have been reached other than that claimant suffered a degree of permanent occupational disability caused by traumatic neurosis. Dr. Alan Johnson, a psychiatrist, testified that claimant had no psychiatric disease of such a degree as to cause substantial impairment in work.
The board found against the claimant. The sole issue is whether claimant’s evidence is so clear and convincing that it was unreasonable for the board not to be convinced by it. The medical evidence was conflicting, but actually preponderated to the conclusion that no occupational disability was caused by the accident. The courts are not authorized to disturb the board’s decision.
The judgment is affirmed.
All concur.